Exhibit 10.9

 






INCENTIVE OPTION AGREEMENT








BETWEEN


Weihua Zhao




AND


Individual Listed in Schedule A












Date: January 27, 2010




 
 

--------------------------------------------------------------------------------

 
 

 
THIS INCENTIVE OPTION AGREEMENT (this "Agreement") is made on January 27, 2010
by and between Weihua Zhao, a New Zealand citizen (the "Grantor") and the
individuals listed in Schedule A hereto (a "Grantee" individually, and the
“Grantees” collectively).
 
The Grantor and the Grantees are collectively referred to as the "Parties" and
each of them as a "Party".
 
Whereas, the Grantor is the sole shareholder of Crown Orient International
Limited (the “Company”), a British Virgin Islands company.
 
Whereas, Dragon Path International Limited (“Dragon Path”), a British Virgin
Islands company, intends to complete a reverse merger with T.O.D. Taste on
Demand Inc., a public shell company, traded on the OTCBB market (the "Public
Company"), as a result of which Dragon Path will be a wholly-owned subsidiary of
Public Company and the Company will become the majority shareholder of the
Public Company;
 
Whereas, each of the Grantees has contributed to the growth of the Company and
its subsidiaries and affiliates (collectively, the “Group”)  In consideration of
each Grantee’s contributions to the Group and as an incentive to such Grantee to
continue his commitment to the Group, the Grantor has agreed to grant to each
Grantee, and each Grantee has agreed to accept from the Grantor, an incentive
option (the “Option”) to purchase certain number of ordinary shares of the
Company (the "Option Shares") as set forth in Schedule A corresponding to
his/her name hereto, on the terms and subject to the conditions set out in this
Agreement.
 
Whereas, the Grantee agrees that the Grantor transfers all shares of Dragon Path
owned by Grantor to the Company or the persons designed by it, and terminates
the Incentive Option Agreement dated November 18, 2009 on Effective Date;
 
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
1.  
DEFINITIONS

 
1.1
Defined Terms : In this Agreement (including the Recitals and the Schedules),
unless the context otherwise requires, the following words and expressions shall
have the following meanings:



"Business Day" means a day (other than Saturdays, Sundays and public holidays)
on which banks are generally open for business in China;
 
"China" or "PRC" means the People's Republic of China;
 
"Completion Date" means the date falling 62 (sixty-two) days after the service
of the Exercise Notice by the Grantee on the Company;
 
"Completion" means the completion of the sale to and purchase by the Grantee of
the Option Shares under this Agreement;
 
"Distributions" means any cash proceeds arising from or in respect of, or in
exchange for, or accruing to or in consequence of the Option Shares from the
Effective Date to the Completion Date, including without limitation the
Dividends.
 
 

 
 

--------------------------------------------------------------------------------


 
"Dividends" means the dividends declared by the Company and accrued in respect
of the Option Shares (whether or not such dividends shall have been paid and
received by the Grantee);
 
"Effective Date" means the date of Securities Exchange;
 
"Exercise" means the exercise by the Grantee or his Nominee(s) of the Option
pursuant to the terms of this Agreement;
 
"Exercise Notice" means the notice substantially in the form set out in Part I
of Schedule B;
 
"Exercise Price" means the exercise price to be paid by the Grantee to the
Grantor in respect of the Option Shares issued to such Grantee as set forth
opposite his name in Schedule A;
 
"Nominee" means such person nominated by a Grantee in the Transfer Notice to be
the transferee of the Option or Option Shares;
 
"Option Effective Date" has the meaning ascribed to it in Clause 2.3;
 
"Performance Target" has the meaning ascribed to it in Clause 3;
 
"RMB" means the lawful currency of China;
 
“Securities Exchange” means the transaction, by means of one or more
agreements,  among all the Company, as principal shareholder of Dragon Path,
other shareholders and the Public Company by which the Company and the other
shareholders acquired stock in the Public Company, and the Company and the other
shareholders contributed the stock of Dragon Path to the Public Company with the
result that the Company and the other shareholders together acquired an
aggregate of approximately 95% of the outstanding common stock of the Public
Company;
 
Transfer Notice" means the notice substantially in the form set out in Pa II of
Schedule B;
 
"US$" or "United States Dollar" means the lawful currency of the United States
of America.





1.2.  
Interpretation: Except to the extent that the context requires otherwise:



1.2.1  
words denoting the singular shall include the plural and vice versa; words
denoting any gender shall include all genders; words denoting persons shall
include firms and corporations and vice versa;

 
1.2.2  
any reference to a statutory provision shall include such provision and any
regulations made in pursuance thereof as from time to time modified or
re-enacted whether before or after the date of this Agreement and (so far as
liability thereunder may exist or can arise) shall include also any past
statutory provisions or regulations (as from time to time modified or
re-enacted) which such provisions or regulations have directly or indirectly
replaced;

 
 
2


--------------------------------------------------------------------------------


1.2.3  
the words "written" and "in writing" include any means of visible reproduction;

 
1.2.4  

any reference to "Clauses", "Recitals" and "Schedules" are to be construed as
references to clauses and recitals of, and schedules to, this Agreement; and



1.2.5  
any reference to a time of day is a reference to China time unless provided
otherwise.

 
1.3
Headings: The headings in this Agreement are inserted for convenience only and
shall be ignored in construing this Agreement



2.  
OPTION



2.1
Option: In consideration of the contributions which each Grantee has made to the
Group and his continuing commitment to the Group, the Grantor hereby irrevocably
and unconditionally grants to each Grantee an Option for such Grantee to acquire
from the Grantor, at the Exercise Price, at any time during the Exercise Period
(defined below), to the extent that the Option has vested, any or all of the
Option Shares set forth opposite his name in Schedule A hereto, free from all
claims, liens, charges, pledges, mortgages, trust, equities and other
encumbrances, and with all rights attaching thereto on the Completion Date.

 
2.2

Vesting Schedule: Subject to the terms and conditions hereto, the Option may be
exercised, in whole or in part, in accordance with the following schedule:

 
34% of the Option Shares subject to the Option shall vest and become exercisable
upon the date of fulfillment of the 2010 Revenue (as defined below), 33% of the
Option Shares subject to the Option shall vest and become exercisable on the
date of fulfillment of the 2011 Revenue (as defined below) and 33% of the Option
Shares subject to the Option shall vest and become exercisable on the date of
fulfillment of the 2012 Revenue (as defined below).
 
2.3 
Exercise Period: The Option shall vest and become effective and exercisable at
the times commencing on the dates set forth in Section 2.2 and shall expire five
years from the date of the Option.  The Option may be exercised by a Grantee (or
his Nominee on behalf of the Grantee), to the extent that the Option shall have
vested, and only to that extent, at any time prior to five years from the date
of this Option (“Exercise Period”).

 
2.4 

Nominees: Each Grantee may, at any time during the Exercise Period, at his sole
discretion, nominate one or more person(s) (each a “Nominee”) to be the
transferee(s) of whole or part of his Option, who shall hold and/or exercise the
transferred Option on behalf of the Grantee.

 
 
2.5 

Exercise Notice: The Option may be exercised by each Grantee or his Nominee(s),
in whole or in part, at any time during the Exercise Period, by serving an
Exercise Notice on the Grantor.

 
 
2.6 

Exercise: The Grantor agrees that she shall, upon receipt of the Exercise
Notice, issue to a Grantee (or his Nominee(s), as the case may be) any and all
of the Option Shares specified in the Exercise Notice, free from all claims,
liens, charges, pledges, mortgages, trust, equities and other encumbrances, and
with all rights now or hereafter attaching thereto.  The Option shall be
exercisable only in compliance with the laws and regulations of the PRC and the
British Virgin Islands, and such Grantee (or his Nominee(s), as the case may be)
shall complete any and all approval or registration procedures regarding the
exercise of his Option at PRC competent authorities in accordance with
applicable PRC laws and regulations.

 

3

--------------------------------------------------------------------------------


2.7.  
Transfer Notice: In case that a Grantee transfers any or all of his Option to
one or more Nominee(s) in accordance with Clause 2.4 above, such Grantee shall
serve a Transfer Notice on the Grantor.





2.8.  
Transfer to Nominees: The Grantor agrees that it shall, upon receipt of the
Transfer Notice, take all actions necessary to allow the Nominee(s) to be
entitled to any or all of Option specified in the Transfer Notice.

 
Upon exercise by any Nominee(s) of the transferred Option on behalf of a
Grantee, such Grantee shall serve the Exercise Notice on the Grantor in his own
name for the exercising Nominee(s).  Upon receipt of such Exercise Option, the
Grantor shall issue to such Nominee(s) any and all of the relevant Option Shares
in the same manner as specified in Clause 2.6.
 
2.9.  
Payment of Exercise Price: Upon Exercise of the Option in whole or in part, the
exercising Grantee (or his Nominee(s), as the case may be) shall pay the
Exercise Price to the Grantor.

 
2.10.  
The Grantor’s Obligation upon Exercise: The Grantor shall be given a notice of
no less than 61 days of any Exercise and agrees that upon the Exercise of any
Option by a Grantee (or his Nominee(s)), it shall cause and procure the number
of Option Shares provided in the Exercise Notice to be issued to such exercising
Grantee (or his Nominee(s)) on the 62nd day of the Exercise Notice.



3.  
PERFORMANCE TARGET AND CONDITION PRECEDENT



3.1.  
The obligation of the Grantor to effect the Option and the issuance of Option
Shares to an exercising Grantee upon his Exercise of the Option shall be subject
to the fulfilment of the following conditions (the “Performance Target”) set
forth in Exhibit A hereto.



4.  
INFORMATION, DISTRIBUTIONS AND ADJUSTMENTS



4.1.  
Information: Each Grantee (the "Requesting Grantee") shall be entitled to
request from the Grantor at any time before the Completion, a copy of any
information received from the Grantor which may be in the possession of the
Grantor and, upon such request, the Grantor shall provide such information to
the Requesting Grantee.



4.2.  
Distributions: The Grantor agrees that each Grantee shall be entitled to all the
Distributions in respect of his Option Shares.  In the event that any such
Distributions have been received by the Grantor for any reason, the Grantor
shall cause the existing shareholder at the request of a Grantee to pay an
amount equivalent to the Distributions received to such Grantee.



4.3.  
Adjustments: If, prior to the Completion, the Company shall effect any
adjustment in its share capital (such as share split, share dividend, share
combination or other similar acts), then the number of Option Shares and the
Exercise Price shall be adjusted accordingly to take into account such
adjustment.

 
 

4

--------------------------------------------------------------------------------


5.  
COMPLETION



5.1.  
Time and Venue: Completion of the sale and purchase of the Option Shares
pursuant to the Exercise shall take place at such place decided by the
exercising Grantee on the Completion Date.





5.2.  
Business at Completion: At Completion of each Exercise, all (but not part only)
of the following shall be transacted:



5.2.1     
the exercising Grantee shall pay the Exercise Price to the Grantor by wire
transfer or such other method as shall be reasonably acceptable to Grantor;



5.2.2     
the Grantor shall, and to the extent that any action on the part of other
shareholders or the directors is required, procure the then existing
shareholders and directors of the Company to, within seven (7) Business Days
after the date of Exercise Notice, deliver to the exercising Grantee (or his
Nominee(s), same below) the following documents and take all corporate actions
necessary to give effect to such delivery:



(a)  
a share certificate or share certificates in respect of the number of the Option
Shares exercised by such exercising Grantee;



(b)  
a certified true copy of the register of members of the Company updated to show
the entry of the exercising Grantee as the holder of the Option Shares so
exercised; and



(c)  
any other documents as the exercising Grantee may reasonably believe necessary
to give effect to the issuance of the exercised Option Shares.



6.  
CONFIDENTIALITY



The transaction contemplated hereunder and any information exchanged between the
Parties pursuant to this Agreement will be held in complete and strict
confidence by the concerned Parties and their respective advisors, and will not
be disclosed to any person except: (i) to the Parties’ respective officers,
directors, employees, agents, representatives, advisors, counsel and consultants
that reasonably require such information and who agree to comply with the
obligation of non-disclosure pursuant to this Agreement; (ii) with the express
prior written consent of the other Party; or (iii) as may be required to comply
with any applicable law, order, regulation or ruling, or an order, request or
direction of a government agency; provided, however, that the foregoing shall
not apply to information that: (1) was known to the receiving Party prior to its
first receipt from the other Party; (2) becomes a matter of public knowledge
without the fault of the receiving Party; or (3) is lawfully received by the
Party from a third person with no restrictions on its further dissemination.


7.  
GRANTOR’S UNDERTAKINGS



Without the prior written consent of each Grantee, the Grantor shall not and
shall procure the Company not, (i) issue or create any new shares, equity,
registered capital, ownership interest, or equity-linked securities, or any
options or warrants that are directly convertible into, or exercisable or
exchangeable for, shares, equity, registered capital, ownership interest, or
equity-linked securities of the Company, or other similar equivalent
arrangements, (ii) alter the shareholding structure of the Company, (iii) cancel
or otherwise alter the Option Shares, (iv) amend the register of members or the
memorandum and articles of association of the Company, (v) liquidate or wind up
the Company, or (vi) act or omit to act in such a way that would be detrimental
to the interest of each Grantee in the Option Shares.  The Grantor shall
disclose to each Grantee true copies of all the financial, legal and commercial
documents of the Company and the resolutions of the shareholders and the board
of directors.
 
5


--------------------------------------------------------------------------------


8.  
MISCELLANEOUS



8.1.  
Indulgence, Waiver Etc: No failure on the part of any Party to exercise and no
delay on the part of such Party in exercising any right hereunder will operate
as a release or waiver thereof, nor will any single or partial exercise of any
right under this Agreement preclude any other or further exercise of it or any
other right or remedy.

 
8.2.  
Effective Date and Continuing Effect of Agreement: This Agreement shall take
effect from the Effective Date.  All provisions of this Agreement shall not, so
far as they have not been performed at Completion, be in any respect
extinguished or affected by Completion or by any other event or matter
whatsoever and shall continue in full force and effect so far as they are
capable of being performed or observed, except in respect of those matters then
already performed.

 
8.3.  
Successors and Assigns: This Agreement shall be binding on and shall ensure for
the benefit of each of the Parties' successors and permitted assigns. Any
reference in this Agreement to any of the Parties shall be construed
accordingly.

 
8.4.  
Further Assurance: At any time after the date of this Agreement, each of the
Parties shall, and shall use its best endeavors to procure that any necessary
third party shall, execute such documents and do such acts and things as any
other Party may reasonably require for the purpose of giving to such other Party
the full benefit of all the provisions of this Agreement.

 
8.5.  
Remedies: No remedy conferred by any of the provisions of this Agreement is
intended to be exclusive of any other remedy which is otherwise available at
law, in equity, by statute or otherwise, and each and every other remedy shall
be cumulative and shall be in addition to every other remedy given hereunder or
now or hereafter existing at law, in equity, by statute or otherwise. The
election of any one or more of such remedies by any Party shall not constitute a
waiver by such Party of the right to pursue any other available remedies.

 
8.6.  
Severability of Provisions: If any provision of this Agreement is held to be
illegal, invalid or unenforceable in whole or in part in any jurisdiction, this
Agreement shall, as to such jurisdiction, continue to be valid as to its other
provisions and the remainder of the affected provision; and the legality,
validity and enforceability of such provision in any other jurisdiction shall be
unaffected.

 
8.7.  
Governing Law: This Agreement shall be governed by, and construed in accordance
with, the laws of the British Virgin Islands.

 
8.8.  
Dispute Resolution: In the event of any dispute, claim or difference (the
"Dispute") between any Parties arising out of or in connection with this
Agreement, the Dispute shall be resolved in accordance with the following:





6

--------------------------------------------------------------------------------


 
(a)
Negotiation between Parties; Mediations.  The Parties agree to negotiate in good
faith to resolve any Dispute.  If the negotiations do not resolve the Dispute to
the reasonable satisfaction of all parties within thirty (30) days, subsection
(b) below shall apply.

 
 
(b)
Arbitration.  In the event the Parties are unable to settle a Dispute in
accordance with subsection (a) above, such Dispute shall be referred to and
finally settled by arbitration at Hong Kong International Arbitration Centre in
accordance with the UNCITRAL Arbitration Rules (the “UNCITRAL Rules”) in effect,
which rules are deemed to be incorporated by reference into this subsection
(b).  The arbitration tribunal shall consist of three arbitrators to be
appointed according to the UNCITRAL Rules.  The language of the arbitration
shall be English.

 
8.9.  
Counterparts: This Agreement may be signed in any number of counterparts, all of
which taken together shall constitute one and the same instrument.  Any Party
hereto may enter into this Agreement by signing any such counterpart.





(SIGNATURE PAGE FOLLOWS)
 
 
 
 

 
7



 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the Parties hereto have executed this Agreement on the date
first above written.




The Grantor








By:  /s/ Weihua Zhao
Name: Weihua Zhao
Weihua Zhao
 
 
 
 
8




[SIGNATURE PAGE TO INCENTIVE OPTION AGREEMENT]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the Parties hereto have executed this Agreement on the date
first above written.




The Grantees






By:  /s/ LI Boping
Name: LI Boping








By:  /s/ DING Qinfen
Name: DING Qinfen








By:  /s/ LI Panhong
Name: LI Panhong
 
 
 
 
9



[SIGNATURE PAGE TO INCENTIVE OPTION AGREEMENT]


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


PERFORMANCE TARGETS


 
2010 Revenue  RMB 20 million
 
 
 
2011 Revenue RMB 25 million
 
 
 
2012 Revenue RMB 30 million
 
 


 




 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
 


Grantee and Option Shares

 
 



Grantees
 
ID Card/Passport Number
 
Number of
Option Shares
 
Exercise Price
 
LI Boping
 
320223196212216178
7115 ordinary shares
USD 2.00 per share
DING Qinfen
 
320223196301176163
2263 ordinary shares
USD 2.00 per share
LI Panhong
 
320223193712276173
622 ordinary shares
USD 2.00 per share



 
 
 
 


 
 

--------------------------------------------------------------------------------

 




 


 
 
SCHEDULE B
 


Part I


Form of Exercise Notice










To :           [  ] (the “Grantor”)
From :       [  ] (the “Grantee”)


We refer to the Incentive Option Agreement (the "Option Agreement") dated
January 27, 2010 made between the Grantee and the Grantor.  Terms defined in the
Option Agreement shall have the same meanings as used herein.




We hereby give you notice that we require you to sell to [      ]   in
accordance with the terms and conditions of the Option Agreement, the following
Option Shares at the Exercise Price set out below, subject to the terms and
conditions set out in the Option Agreement. Completion shall take place at [    
] in  [     ] at the office of  [      ]






Grantee
 
Option Shares
 
Exercise Price
 
     



 
Dated：




Yours faithfully




___________________________
 
 


 
 

--------------------------------------------------------------------------------

 


Party II


Form of Transfer Notice




To :           [  ] (the “Grantor”)
From:        [  ] (the “Grantee”)






We refer to the Incentive Option Agreement (the "Option Agreement") dated
January 27, 2010, made between the Grantee and the Grantor. Terms defined in the
Option Agreement shall have the same meanings as used herein.


We hereby give you notice that we will transfer to [     ] the following portion
of the Option, expressed in terms of the number of Option Shares represented by
the portion of the Option transferred in accordance with the terms and
conditions of the Option Agreement,.




Grantee
 
Nominees
 
Option Shares Represented
 
[  ]
                           





Dated [                                           ]




Yours faithfully






___________________________
Name:


Title:


For and on behalf of


[  ]


 
 

--------------------------------------------------------------------------------

 

